NUMBER 13-16-00267-CR

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

Orlando Robles,                                                              Appellant,

                                            v.

The State of Texas,                                                           Appellee.

                    On appeal from the 28th District Court
                         of Nueces County, Texas.

                                     ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

       Appellant, Orlando Robles, has filed a notice of appeal with this Court from his

conviction in trial court cause number 14-CR-0347-A. The trial court’s certification of the

defendant’s right to appeal shows that the defendant does not have the right to appeal.

See TEX. R. APP. P. 25.2(a)(2). The Texas Rules of Appellate Procedure provide that an

appeal must be dismissed if a certification showing that a defendant has a right of

appeal is not made a part of the record. Id. R. 25.2(d); see id. R. 37.1, 44.3, 44.4. The

purpose of the certification requirement is to efficiently sort appealable cases from non-
appealable cases so that appealable cases can “move through the system unhindered

while eliminating, at an early stage, the time and expense associated with non-

appealable cases.” Greenwell v. Ct. of Apps. for the Thirteenth Jud. Dist., 159 S.W.3d
645, 649 (Tex. Crim. App. 2005); see Hargesheimer v. State, 182 S.W.3d 906, 912

(Tex. Crim. App. 2006).

        Within thirty days of date of this notice, appellant’s lead appellate counsel, Mark

Stolley, is hereby ORDERED to: 1) review the record; 2) determine whether appellant

has a right to appeal; and 3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal and/or advise this Court as to the existence of

any amended certification. If appellant’s counsel determines that appellant has a right

to appeal, counsel is further ORDERED to file a motion with this Court within thirty days

of this notice, identifying and explaining substantive reasons why appellant has a right

to appeal. See TEX. R. APP. P. 44.3, 44.4; Dears v. State, 154 S.W.3d 610, 614–15

(Tex. Crim. App. 2005); see also, e.g., Carroll v. State, 119 S.W.3d 838, 841 (Tex.

App.—San Antonio 2003, no pet.) (certification form provided in appendix to appellate

rules may be modified to reflect that defendant has right of appeal under circumstances

not addressed by the form). The motion must include an analysis of the applicable case

law, and any factual allegations therein must be true and supported by the record. See

Dears, 154 S.W.3d at 614–15; cf. Woods v. State, 108 S.W.3d 314, 316 (Tex. Crim.

App. 2003) (construing former appellate rule 25.2(b)(3) and holding that recitations in

the notice of appeal must be true and supported by the record). Copies of record

documents necessary to evaluate the alleged error in the certification affecting

appellant’s right to appeal shall be attached to the motion. See TEX. R. APP. P. 10.1,

10.2.

                                             2
                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed
the 16th day of May 2016.




                            3